The court agrees unanimously with the conclusions of the Appellate Division in regard to the first two "specific grounds" stated by it in the opinion. LEHMAN, Ch. J., and FINCH, J., vote to reverse on the ground that it is undisputed that some of the canvassers swore falsely to the signatures of a large proportion of those named upon the sheets witnessed by them and that, therefore, in the absence of some explanation by such canvassers there is no basis for any finding that the other signatures upon the sheets are genuine.
A majority of the court are of opinion that this ground is not open to the appellants upon this record, because it is inconsistent with the theory of the trial and with the corresponding disposition made of the issues both by the Special Term and by the Appellate Division, which was that 6,182 signatures were genuine.
The orders should be affirmed, without costs.
LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur; LEHMAN, Ch. J., and FINCH, J., dissent.
Orders affirmed, etc. *Page 503